Willson, Judge.
These are convictions for violations of Article 378 of the Penal Code, commonly known as the “Local Option Law.” Since the appeals were perfected, the voters of Lamar county have determined at an election, in accordance with law, that the sale of intoxicating liquors in that county shall no longer be prohibited. Therefore, under previous decisions of this court, these judgments cannot be enforced, and must be reversed and the prosecutions dismissed. (Monroe v. The State, 8 Texas Ct. App., 343.)

Reversed and dismissed.

Opinion delivered April 11, 1883.